Citation Nr: 1222548	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO. 09-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1. Entitlement to a rating in excess of 20 percent for low back disability.

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran's final Certificate of Release or Discharge from Active Duty indicates that he retired from the U.S. military in May 1990 after twenty years and six days of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a June 2009 hearing before a Decision Review Officer at the RO. A transcript of the hearing is associated with the claims file.

At the Veteran's June 2009 RO hearing and at an August 2009 VA examination the Veteran indicated that he was unable to find employment as a result of his service-connected low back disability. Accordingly, a claim for a TDIU must be adjudicated as part and parcel the claim for an increased rating for low back disability. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.





REMAND

At his June 2009 RO hearing, the Veteran stated that he had twice been denied Social Security Administration (SSA) disability benefits. He submitted a copy of one of the SSA consultative medical examinations, from July 2006, which discussed in part the nature and severity of his low back disability. The RO/AMC must seek to obtain all reasonably identified relevant records from the SSA. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

Additionally, at his June 2009 VA examination, the Veteran described ongoing private physical therapy treatment and ongoing relevant VA treatment. Any additional relevant records of treatment must be sought and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

Also, as will be detailed in the action paragraphs below, the Board requires elaboration on certain VA examination findings such as positive Waddell signs and "non-physiologic pain," and their implications as to whether the Veteran is cooperating fully at VA examinations, and their relevance in evaluating the current nature and severity of his low back disability. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board may seek clarifying medical opinion in development of claim). Since the case must be remanded, nearly three years has passed since the last VA examination, and a medical opinion as must be obtained as to the impact of the Veteran's service-connected disabilities on his employability, the Board will request another VA examination. See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back disability from June 2007 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all relevant records of VA treatment from August 2009 forward.

* The records sought must include all records of treatment at Ellis Physical Therapy from May 2009 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified medical records, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current nature and severity of the Veteran's low back disability, and to determine whether the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* The examiner must further report the complete range of motion for the thoracolumbar spine. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

* The examiner must describe all present neurological manifestations of the Veteran's low back disorder, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities. 

* The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes. The examiner must be advised that an incapacitating episode is defined by VA compensation and pension regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician

* The examiner must provide findings as to the impact of the Veteran's low back disability on his social and occupational functioning and his ordinary activities of daily living.

* The examiner must explain, in words susceptible to the understanding of laypersons, the meaning of "positive Waddell sign" findings, and findings on rotation of the torso and on axial compression that were described as "non physiologic pain" findings in an August 2009 VA examination report. The relevance of these findings as to whether the Veteran is cooperating at VA examinations and as to ascertaining the current severity of his low back disability must be discussed.

* The examiner must provide an opinion as to whether the Veteran is unable to secure or maintain a substantially gainful occupation, consistent with his education and occupational history, due to his service-connected low back disability, bilateral hearing loss, tinnitus and scar of the left cheek and left ear lobe.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issues on appeal. 

* Readjudication must include consideration of the Veteran's claim for a TDIU, which must be adjudicated as part and parcel of the claim for an increased rating for low back disability.

* If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



